Citation Nr: 1740205	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with right foot hallux valgus.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978 and from September 1980 to June 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, October 2012, January 2014, and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before an Acting Veterans Law Judge at a November 2009 Travel Board hearing at the Muskogee, Oklahoma, RO.  The Acting Veterans Law Judge is unfortunately no longer employed at the Board.  The Veteran was informed of the Acting Judge's departure and offered the opportunity to have a second hearing, which he declined, and requested that the Board decide his claims based on the evidence of record.

In a July 2010 decision, the Board, in part, denied service connection for a right foot disorder, a left foot disorder, and right ankle strain.  The Veteran appealed the Board's decisions as to these issues to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion for Remand which included vacating the July 2010 Board decision as it pertained to the issues of service connection a right foot disorder, a left foot disorder, and right ankle strain. 

In December 2011, the Board remanded the remaining service connection claims for additional development, to include VA examinations.

In an October 2012 rating decision, the RO granted entitlement to PTSD and assigned an initial evaluation of 30 percent.  The Veteran has appealed this initial rating.

In a December 2013 decision, the Board, in part granted service connection for a left knee medial meniscus tear, denied service connection for a right ankle disability and remanded the issues of entitlement to service connection for right and left foot disorders, and entitlement to an initial rating in excess of 30 percent for PTSD. The Veteran appealed the Board's decision as to the issue of entitlement to service connection for a right ankle disability to the Court.  In a September 2014 Order, the Court granted a Joint Motion for Remand which included vacating the December 2013 Board decision as it pertained to the issue of entitlement to service connection for a right ankle disability. 

In a January 2014 rating decision, the RO effectuated the grant of service connection for a left knee medial meniscus tear and assigned an initial 10 percent disability evaluation, effective February 28, 2005.  The Veteran has appealed this initial rating.

In February 2015, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for a left knee disability.  In April 2015, the Veteran once again appealed the denial to the Court.  In a December 2015 Order pursuant to a November 2015 Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision.  

In a June 2016, service connection for bilateral pes planus with hallux valgus, right foot was granted and a 30 percent rating was assigned.  The Veteran submitted a notice of disagreement as to the rating assigned.  

In August 2016, the Board remanded the Veteran's claim for entitlement to an initial rating in excess of 10 percent for a left knee disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board notes that the Veteran submitted a claim for entitlement to a TDIU during the pendency of the appeal.  The claim was denied in a March 2017 rating decision.  The Veteran disagreed with the denial of this claim.  While a statement of the case was not issued with regard to this issue, as noted, this issue is part and parcel of the increased rating claims.  As such, the Board will take jurisdiction of this issue.  

The issues of entitlement to an initial rating in excess of 10 percent for a left knee disability, entitlement to service connection for a right ankle disability, entitlement to an initial rating in excess of 30 percent for bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD does not cause occupational and social impairment, with reduced reliability and productivity; with deficiencies in most areas; total occupational and social impairment; or symptoms approximating such impairment.

CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the increased rating claim for PTSD being decided herein, the Board remanded the claim to afford the Veteran a VA examination.  The AOJ obtained additional VA treatment records and afforded the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran contends that his PTSD warrants a rating in excess of 30 percent.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2016, and therefore the claim is governed by DSM-V.  However, because GAF scores were assigned during the pendency of this appeal, the Board will discuss the GAF scores assigned.

VA outpatient treatment reports dated from October 2010 to June 2016 do not reflect any reports of suicidal ideation or plan.  Similarly, the records do not reflect any reports of panic attacks at any time.  The records reflect reports of anxiety and depression as well as sleep impairment.  GAF scores of 55 and 60 were assigned between June 2013 and September 2013.  

At an August 2012 VA examination, the Veteran reported that he worked in a variety of different professions after service.  He last worked two years prior for eight years as a wood carver and house remodeler but stopped working due to physical problems.  The Veteran's symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran did not endorse suicidal ideations or impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner diagnosed the Veteran with PTSD and summarized the Veteran's symptomatology as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 65.

At a June 2016 VA examination, the Veteran reported that he had a girlfriend, two adult children, four grandchildren, and several friends.  He indicated that he had a great relationship with his girlfriend of three years and his older daughter.  He reported that he did not see his grandchildren much or stay in close contact with his friends.  He noted that he was working on a book and enjoyed carving, drawing, painting, reading, and writing but had not painted or carved in several years.  The Veteran reported that he had not worked since 2010 or 2011 because he is unable to stand for long periods of time.  The Veteran's PTSD symptoms included anxiety, suspiciousness, and chronic sleep impairment.  The examiner summarized the Veteran's symptomatology as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In written argument dated in August 2016, the Veteran's representative indicated that the Veteran qualifies for an increased rating based on the following symptoms:  panic attacks more than once a week, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, suicidal ideation, unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted at any time during the pendency of the appeal.  The objective evidence consists of the August 2012 and June 2016 VA examination and VA medical entries which are most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating.  The Board acknowledges the August 2016 argument from the Veteran's representative in which he indicated that the Veteran met certain symptoms associated with a 50 percent rating.  However, when examined by VA the Veteran's symptomatology did not include panic attacks more than once a week, disturbances of motivation and mood, suicidal ideation, or unprovoked irritability with periods of violence.  Similarly, VA treatment reports do not substantiate such findings.  While the 2012 VA examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, at the most recent VA examination, the Veteran was specifically noted to have close relationships with a long-term girlfriend and one daughter.  Moreover, the VA examiner summarized the Veteran's PTSD symptomatology as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation which is most consistent with a 30 percent rating.  As such, a rating in excess of 30 percent is not warranted.  

As noted, although the DSM-V does not rely on GAF scores, because GAF scores were assigned during the relevant appeal period, the Board will discuss the scores assigned. The GAF scores assigned during the appeal period ranged from 55 to 65.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  GAF scores between 55 and 65 indicate mild to moderate symptoms.  The Veteran's reported psychiatric symptomatology appears fairly consistent.  For example, the Veteran's primary symptoms at the examinations of record appeared to be sleep impairment, anxiety, suspiciousness, and depression.   The Veteran's symptoms of depression, anxiety, suspiciousness, and chronic sleep impairment are specifically enumerated in the schedular criteria for a 30 percent rating. 

The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the while the Veteran's PTSD did cause some impairment, this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  The Veteran stopped working due to physical problems and he had a close relationship with his long-time girlfriend and one daughter.  Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant appeal period.

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the remaining claims can be reached.

With regard to the claim of entitlement to an initial rating in excess of 10 percent for a left knee disability, the claim was last remanded in order to afford the Veteran an adequate examination to assess the nature and severity of the disability.  The Veteran was afforded a VA examination in November 2016.  However, the examiner failed to include specific findings requested in the last Board remand.  Specifically, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The November 2016 VA examination includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the prior remand directives have not been substantially completed, and a new examination is necessary to decide the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

With regard to the claim of entitlement to service connection for a right ankle disability, the claim was remanded in order to obtain an examination with etiology opinion.  The Veteran was afforded a VA examination in June 2016 at which time the examiner diagnosed the Veteran with right lateral collateral ligament sprain and opined that the Veteran's right ankle disability was less likely than not less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale is that there was no injury or treatments seen that would indicate that the right ankle disability was incurred in service.  However, the examiner failed to acknowledge the June 1982 in-service treatment for a first degree right ankle strain.  As such, the examiner's opinion is not adequate and another opinion should be obtained.  

Prior to further appellate review of the claim of entitlement to TDIU, the Board finds that the Veteran should be scheduled for a VA examination to determine the effects of his service-connected disabilities on his employability.

With regard to the claim for an initial rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus, the Board notes that in a June 2016 rating decision, service connection was granted for bilateral pes planus with right foot hallux valgus and a 30 percent disability rating was awarded.  The Veteran disagreed with the rating assigned in August 2016.  However, the RO did not issue a statement of the case (SOC) with regard to this issue. 

Where a notice of disagreement has been filed with regard to an issue or issues, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the service-connected left knee disability.

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

2.  The Veteran's claims file returned the examiner who conducted the June 2016 examination of the Veteran's right ankle or to an examiner with similar expertise.   Based on a review of the claims file, the clinician should offer an opinion as to whether the Veteran's right ankle disability is at least as likely as not (50 percent probability or greater) related to the Veteran's service.   All indicated tests and studies are to be performed.  A detailed rationale for any opinion expressed should be provided. 

In providing the opinion, the examiner must address the in-service treatment records reflecting a right ankle sprain, as well as the Veteran's statements as to having experienced pain since service. 

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the clinician determines that another examination is necessary, the Veteran should be so scheduled.  

3.  If there is evidence of unemployability due to service-connected disabilities, and the Veteran does not meet the meet the schedular threshold criteria for a TDIU for any relevant time period, the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, pursuant to 38 C.F.R. § 4.16 (2016).

3.  Issue a statement of the case which addresses the issues of entitlement to an initial rating in excess of 30 percent for bilateral pes planus with right foot hallux valgus.  The appellant should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

4.  Then, readjudicate the issues of entitlement to an initial increased rating for a left knee disability, entitlement to service connection for a right ankle disability, and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


